DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCTEP2018/097138, filed 12/28/2018.  This application claims benefit to foreign application UNITED KINGDOM 1722186.2, filed 12/28/2017.  Claims 77-96 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 6/29/2020 has been considered by the examiner.

Claim Objections
Claims 82, 83 and 88 are objected to because of the following informalities:  
Claim 82 recites “...wherein the group that allows the formation of covalent or supramolecular bonds is selected from the group consisting activated carboxylic acids, activated carbonates...” at lines 7-9, which should be “...wherein the group that allows the formation of covalent or supramolecular bonds is selected from the group consisting of activated carboxylic acids, activated carbonates...”  Appropriate correction is required.
Claim 82 also recites, at line 20, “...0.00125mg/ml to about 0.05mg/ml, or from about 0.00125mg/ml to about 0.01mg/ml.” which should be “...0.00125 mg/ml to about 0.05 mg/ml, or from about 0.00125 mg/ml to about 0.01 mg/ml.”, i.e. there should be a space between the numerical quantity and the unit.  Appropriate correction is required.
Claim 83 has a space between a word and a comma in line 3 - “or an associated derivative ,” which should be removed, i.e. “or an associated derivative,”.  Appropriate correction is required.
Claim 88 composition (v) lists “Rapeseed oild” in line 40 which should be “Rapeseed oil”.  Appropriate correction is required.
Additionally, claim 88 recites “ELP(+)” in composition (i) in line 22 and “ELP(-)” in composition (j) in line 24.  ELP is an abbreviation for elastin like proteins as disclosed in claim 85.  Composition (i) which has ELP as a component should simply list “ELP” rather than “ELP(+)” and composition (j) which does not have ELP as a component should simply not list ELP rather than listing “ELP(-)” as a component, in the interest of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78, 81, 85 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 recites the limitation "the one or more surfactants" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 78 depends from independent claim 77 and claim 77 recites “a surfactant” in line 6 but does not recite “one or more surfactants”.  Appropriate correction is required.
Claim 81 recites “the stem cells” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 81 depends from independent claim 77 but claim 77 does not recite stem cells.  Appropriate correction is required.
Claim 85 recites "The method of claim 77, wherein the polymer is..." in line 1.    There is insufficient antecedent basis for this limitation in the claim.  Claim 77 does not recite a polymer.  Appropriate correction is required.  In the interest of furthering prosecution, the claim will be interpreted as delimiting the protein or peptide layer of the conditioning layer because claim 85 recites that the polymer can be albumin, lysozyme, lactoglobulin, fibronectin, collagen, laminin, agrin, fibroin, elastin or elastin-like-proteins.
Claim 90 recites “the cell conditioning layer” in lines 1-2 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 90 depends from independent claim 77 but claim 77 does not recite a cell conditioning layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 77-78, 82-86 and 89-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kong et al., 2017, published online 4/6/2017 (NPL cite 1, IDS, 6/29/2020; herein “Kong”).
Kong teaches a cell culture system and a method of culturing adherent cells at a liquid-liquid interface in the culture system wherein the cell culture system comprises an aqueous cell culture medium and an oil phase (polydimethylsiloxane, PDMS), wherein the oil phase is functionalized with a conditioning layer that is disposed between the aqueous cell culture medium and the oil phase and the conditioning layer comprises a surfactant (2,3,4,5,6-pentafluorobenzoyl chloride, PFBC) and a protein or peptide layer (serum proteins and/or collagen) (Abst.; p. 369, “Formation of liquid–liquid interfaces for cell culture”) anticipating claims 77, 82-86 and 91.
Regarding claims 78 and 92, the surfactant, PFBC, comprises a hydrophobic portion, the penta-fluorinated benzene ring, and a hydrophilic portion, the acyl halide; hence, the surfactant will localize at the surface between the aqueous layer and the oil layer with the hydrophilic portion bonding to the protein layer via covalent or supramolecular bonds (e.g. acylation of amines in the proteins, hydrogen bonds and/or Van der Waals forces) anticipating claims 78 and 92.
Regarding claim 89, Kong teaches that the cells can be human keratinocyte HaCaT cells, i.e. human primary keratinocytes (p. 369, “HaCaT culture and seeding”), anticipating claim 89.
Regarding claim 90, Kong teaches that the cell culture system with the surfactant and serum proteins in the conditioning layer had a shear interfacial modulus of the interface between the aqueous medium and the oil phase of about 0.044 N/m (p. 377, ¶2) anticipating claim 90.

Claims 77-79, 82-83, 85 and 89-93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keese et al., 1983 (NPL cite 2, IDS, 6/29/2020; herein “Keese”).
Keese teaches a cell culture system and a method of culturing adherent cells at a liquid-liquid interface in the culture system wherein the cell culture system comprises an aqueous cell culture medium and an oil phase (fluorocarbon oil or silicone oil), wherein the oil phase is functionalized with a conditioning layer that is disposed between the aqueous cell culture medium and the oil phase and the conditioning layer comprises a surfactant (2,3,4,5,6-pentafluorobenzoyl chloride, F5BzCl, i.e. an acyl chloride surfactant) and a protein or peptide layer (serum proteins which would include albumin) (Abst.; p. 5622, “Materials”; pp. 5622-3, “Preparation of Fluorocarbon Microcarriers”, “Preparation of Silicone Oil Microcarriers”) anticipating claims 77, 82-83, 85 and 91.
Regarding claims 78 and 92, the surfactant, pentafluorobenzoyl chloride, comprises a hydrophobic portion, the penta-fluorinated benzene ring, and a hydrophilic portion, the acyl halide; hence, the surfactant will localize at the surface between the aqueous layer and the oil layer with the hydrophilic portion bonding to the protein layer via covalent or supramolecular bonds (e.g. acylation of amines in the proteins, hydrogen bonds and/or Van der Waals forces) anticipating claims 78 and 92.
Regarding claims 79 and 85, Keese teaches that the interfacial layer, i.e. conditioning layer, can further comprise a layer of poly-L-lysine, i.e. one or more polymer layers disposed between the surfactant (in the oil phase) and the protein layer wherein the polymer is poly-L-lysine anticipating claims 79 and 85.
Regarding claim 89, Keese teaches that the cells can be fibroblasts (p. 5623, right col., ¶2-4) anticipating claim 89.
Regarding claim 90, the elasticity of the conditioning layer in Keese’s cell culture system is at least about 60%, absent sufficient and compelling evidence to the contrary, because Keese’s cell culture system meets all the compositional limitations of claims 77-79, 82-83, 85 and 91-93; hence, Keese’s method anticipates claim 90.
Regarding claim 93, Keese teaches that their cell culture system comprising culturing the cells at the liquid-liquid interface of an aqueous culture medium and an oil phase can be used to expand a population of adherent cells and harvest the cells from the culture medium (p. 5626, ¶3) anticipating claim 93.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 77-78, 80-86 and 89-96 are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Hanga et al., 2017 (NPL cite 3, IDS, 6/29/2020; herein “Hanga”).
The discussion of Kong regarding claims 77-78, 82-86 and 89-92 set forth in the previous rejection is incorporated herein.
Kong contemplates cultivation of stem cells in their cell culture system comprising an aqueous cell culture medium and an oil phase (polydimethylsiloxane, PDMS) functionalized with a conditioning layer disposed between comprising a surfactant (2,3,4,5,6-pentafluorobenzoyl chloride, PFBC) and a protein layer (serum proteins and/or collagen) (p. 378, “Conclusions”) but does not specifically cultivate stem cells in their cell culture system.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to cultivate stem cells in Kong’s cell culture system in view of the disclosure of Hanga.
Hanga teaches culturing and expanding mesenchymal stem cells (MSCs) at a liquid-liquid interface in a cell culture system comprising an aqueous cell culture medium and an oil phase (perfluorocarbon FC40), wherein the oil phase is functionalized with a conditioning layer disposed between the aqueous cell culture medium and the oil phase and comprises a layer of serum proteins (which would include albumin) (Abst.; pp. 1578-9, “Cell culture on the liquid/liquid interface”).  Hanga teaches that the cell culture system can be practiced in multi-well cell culture plates (p. 1578, “Preparation of the liquid/liquid interface”).  Hanga demonstrates that culturing stem cells (MSCs) at the liquid-liquid interface of the cell culture system leads to expansion of the stem cells to about 70 - 90 % confluence (Fig. 1).  Hanga teaches that the stem cells can be harvested non-enzymatically from the liquid-liquid interface of the cell culture system by pipetting, centrifugation and interface aspiration which allows for harvesting the cells without damaging the cells’ membrane proteins (p. 1578, ¶4; pp. 1586-7, “Conclusions”).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Kong wherein the adherent cells are stem cells; therefore, claim 80 is prima facie obvious.
The elasticity of the liquid-liquid interface in Hanga is sufficient for the stem cells to proliferate to >70% confluency (Fig. 1); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Kong wherein the adherent cells are stem cells and the elasticity of the liquid-liquid interface is sufficient for the stem cells to proliferate to >70% confluency; therefore, claim 81 is prima facie obvious.
Regarding claims 93 and 94, Hanga teaches expanding stem cells to >70% confluency on the liquid-liquid interface of the cell culture system and harvesting the cells non-enzymatically to preserve the cells’ membrane proteins; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Kong comprising expanding stem cells on the liquid-liquid interface of the cell culture system and harvesting the cells non-enzymatically after the stem cells have proliferated to >70% confluency because it would preserve the cells’ membrane proteins; therefore, claims 93 and 94 are prima facie obvious.
Regarding claims 95 and 96, both Kong and Hanga teach that the cell culture system is contained in a bioreactor wherein the bioreactor comprises multi-well plates (Kong, p. 369, “Formation of liquid–liquid interfaces for cell culture”; Hanga, p. 1578, “Preparation of the liquid/liquid interface”); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Kong comprising expanding stem cells on the liquid-liquid interface of the cell culture system wherein the cell culture system is contained in a bioreactor and harvesting the cells non-enzymatically after the stem cells have proliferated to >70% confluency because it would preserve the cells’ membrane proteins; therefore, claims 95 and 96 are prima facie obvious.

Claims 77-96 are rejected under 35 U.S.C. 103 as being unpatentable over Kong in view of Hanga and Giaever et al., EP0085573 (Foreign patent document cite 1, IDS, 6/29/2020; herein “Giaever”).
The discussion of Kong and Hanga regarding claims 77-78, 80-86 and 89-96 set forth in the previous rejection is incorporated herein.
Kong doesn’t teach inclusion of a polymer layer at the liquid-liquid interface of the cell culture system; however, a person of ordinary skill in the art at the time of filing would have found it obvious to provide a polymer layer at the liquid-liquid interface of the cell culture system in view of the disclosure of Giaever.
Giaever teaches a cell culture system and a method of culturing adherent cells at a liquid-liquid interface in the culture system wherein the cell culture system comprises an aqueous cell culture medium and an oil phase (fluorocarbon, silicone or paraffin oil), wherein the oil phase is functionalized with a conditioning layer that is disposed between the aqueous cell culture medium and the oil phase wherein the conditioning layer comprises a protein layer (serum proteins and/or fibronectin, collagen or gelatin) (Abst.; p. 4, ll. 19-23; pp. 6-7, spanning ¶; p. 10, ll. 9-25).  Giaever teaches that provision of a layer of polymer, such as poly-L-lysine, at the interface and/or crosslinking the proteins at the interface stiffens the protein layer at the interface between the liquid phases and improves the spreading and growth of adherent cells at the interface (p. 8, l. 3 - p. 9, l. 17).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Kong wherein a layer of poly-L-lysine is disposed at the liquid-liquid interface, i.e. in the conditioning layer between the surfactant in the oil layer and the protein layer in the aqueous layer, in order to improve the spreading and growth of adherent cells at the interface; therefore, claim 79 is prima facie obvious.
Likewise, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Kong wherein the proteins disposed at the liquid-liquid interface are cross-linked in order to improve the spreading and growth of adherent cells at the interface; therefore, claim 87 is prima facie obvious.
 Regarding claim 88, Giaever teaches that the protein at the liquid-liquid interface can be a protein of choice which can be fibronectin (p. 7, ¶1); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Kong in view of Giaever wherein the protein at the interface is added fibronectin and the interface further comprises poly-L-lysine to stiffen the interface to improve the spreading and growth of adherent cells at the interface; therefore, claim 88 is prima facie obvious.

Claims 77-85 and 89-96 are rejected under 35 U.S.C. 103 as being unpatentable over Keese in view of Hanga et al., 2017 (NPL cite 3, IDS, 6/29/2020; herein “Hanga”).
The discussion of Keese regarding claims 77-79, 82-83, 85 and 89-93 set forth in the previous rejection is incorporated herein.
Keese teaches that their method is for the cultivation of a variety of adherent cells (Abst.) but does not specifically mention stem cells.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to cultivate stem cells in Keese’s cell culture system in view of the disclosure of Hanga.
Hanga teaches culturing and expanding mesenchymal stem cells (MSCs) at a liquid-liquid interface in a cell culture system comprising an aqueous cell culture medium and an oil phase (perfluorocarbon FC40), wherein the oil phase is functionalized with a conditioning layer disposed between the aqueous cell culture medium and the oil phase and comprises a layer of serum proteins (which would include albumin) (Abst.; pp. 1578-9, “Cell culture on the liquid/liquid interface”).  Hanga teaches that the cell culture system can be practiced in multi-well cell culture plates (p. 1578, “Preparation of the liquid/liquid interface”).  Hanga demonstrates that culturing stem cells (MSCs) at the liquid-liquid interface of the cell culture system leads to expansion of the stem cells to about 70 - 90 % confluence (Fig. 1).  Hanga teaches that the stem cells can be harvested non-enzymatically from the liquid-liquid interface of the cell culture system by pipetting, centrifugation and interface aspiration which allows for harvesting the cells without damaging the cells’ membrane proteins (p. 1578, ¶4; pp. 1586-7, “Conclusions”).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Keese wherein the adherent cells are stem cells; therefore, claim 80 is prima facie obvious.
The elasticity of the liquid-liquid interface in Hanga is sufficient for the stem cells to proliferate to >70% confluency (Fig. 1); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Keese wherein the adherent cells are stem cells and the elasticity of the liquid-liquid interface is sufficient for the stem cells to proliferate to >70% confluency; therefore, claim 81 is prima facie obvious.
Hanga teaches that the oil layer can be fluorocarbon oil FC40 (Abst.).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Keese in view of Hanga for culturing stem cells wherein the oil layer is FC-40; therefore, claim 84 is prima facie obvious.
Regarding claims 93 and 94, Hanga teaches expanding stem cells to >70% confluency on the liquid-liquid interface of the cell culture system and harvesting the cells non-enzymatically to preserve the cells’ membrane proteins; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Kong comprising expanding stem cells on the liquid-liquid interface of the cell culture system and harvesting the cells non-enzymatically after the stem cells have proliferated to >70% confluency because it would preserve the cells’ membrane proteins; therefore, claims 93 and 94 are prima facie obvious.
Regarding claims 95 and 96, both Keese and Hanga teach that the cell culture system is contained in a bioreactor wherein the bioreactor comprises multi-well plates (Keese, p. 5623, “Microcarrier Inoculation and Cell Counting”; Hanga, p. 1578, “Preparation of the liquid/liquid interface”); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Keese comprising expanding stem cells on the liquid-liquid interface of the cell culture system wherein the cell culture system is contained in a bioreactor and harvesting the cells non-enzymatically after the stem cells have proliferated to >70% confluency because it would preserve the cells’ membrane proteins; therefore, claims 95 and 96 are prima facie obvious.

Claims 77-96 are rejected under 35 U.S.C. 103 as being unpatentable over Keese in view of Hanga and Giaever et al., EP0085573 (Foreign patent document cite 1, IDS, 6/29/2020; herein “Giaever”).
The discussion of Keese and Hanga regarding claims 77-85 and 89-96 set forth in the previous rejection is incorporated herein.
Keese teaches that the conditioning layer at the liquid-liquid interface of their cell culture system can further comprise poly-L-lysine to provide a stable surface for the cultivation of some cells (p. 5625, ¶1), but Keese does not teach stabilization of the surface by cross-linking the proteins at the surface.  However, a person of ordinary skill in the art at the time of filing would have found it obvious that the liquid-liquid interface of the cell culture system can be stabilized by cross-linking the proteins at the interface in view of the disclosure of Giaever.
Giaever teaches a cell culture system and a method of culturing adherent cells at a liquid-liquid interface in the culture system wherein the cell culture system comprises an aqueous cell culture medium and an oil phase (fluorocarbon, silicone or paraffin oil), wherein the oil phase is functionalized with a conditioning layer that is disposed between the aqueous cell culture medium and the oil phase wherein the conditioning layer comprises a protein layer (serum proteins and/or fibronectin, collagen or gelatin) (Abst.; p. 4, ll. 19-23; pp. 6-7, spanning ¶; p. 10, ll. 9-25).  Giaever teaches that provision of layer of polymer, such as poly-L-lysine, and/or crosslinking the proteins at the interface stiffens the protein layer at the interface between the liquid phases and improves the spreading and growth of adherent cells at the interface (p. 8, l. 3 - p. 9, l. 17).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Keese wherein the proteins disposed at the liquid-liquid interface are cross-linked in order to improve the spreading and growth of adherent cells at the interface; therefore, claim 87 is prima facie obvious.
 Regarding claims 86 and 88, Giaever teaches that the protein at the liquid-liquid interface can be a protein of choice which can be fibronectin (p. 7, ¶1); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Keese in view of Giaever wherein the protein at the interface is added fibronectin and the interface further comprises poly-L-lysine to stiffen the interface to improve the spreading and growth of adherent cells at the interface; therefore, claims 86 and 88 are prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651